DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
Claims 1-2, 4-6, 17, 19, 24, 32, 39, 43-45 and 47-50 as filed on 27 June 2019 are subject to a species election requirement.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or

(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Species Election
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  

Claim 1 reads on an expression cassette that has a heterologous promoter operably linked to a sequence, e.g. encoding a polypeptide with the sequence of SEQ ID NO:1.  As seen in the alignment below, instant SEQ ID NO:1 is identical to Barry et al.’s SEQ ID NO:8.  Barry et al., WO 2017/192560, published 9 November 2017 and claiming priority to 4 May 2016.  In its Example 8, Barry et al. teaches an expression cassette expressing SEQ ID NO:8 based on a New England Biolabs cassette.  Barry et al., pp. 127-28.  Therefore Barry et al. anticipates claim 1 and the claimed invention lacks a special technical feature.

US-16-098-452-8
; Sequence 8, Application US/16098452
; Publication No. US20190136258A1
; GENERAL INFORMATION
;  APPLICANT: Pioneer Hi-Bred International, Inc.
;  APPLICANT:E I du Pont de Nemours and Company
;  APPLICANT:Barry, Jennifer Kara
;  APPLICANT:Bartholomay, Christian
;  APPLICANT:D'Lima, Louisa
;  APPLICANT:English, James J
;  APPLICANT:Hayes, Kevin Robert
;  APPLICANT:Lum, Amy
;  APPLICANT:Liu, Lu
;  APPLICANT:Poland, Brad
;  APPLICANT:Scheppers, Eric Jude
;  APPLICANT:Xie, Weiping

;  APPLICANT:Zhu, Genhai
;  TITLE OF INVENTION: INSECTICIDAL PROTEINS AND METHODS FOR THEIR USE
;  FILE REFERENCE: 6441-WO-PCT
;  CURRENT APPLICATION NUMBER: US/16/098,452
;  CURRENT FILING DATE: 2018-11-02
;  PRIOR APPLICATION NUMBER: 62/331708
;  PRIOR FILING DATE: 2016-05-04
;  NUMBER OF SEQ ID NOS: 388
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 8
;  LENGTH: 490
;  TYPE: PRT
;  ORGANISM: Woodshole amaritima
US-16-098-452-8

  Query Match             100.0%;  Score 2561;  DB 19;  Length 490;
  Best Local Similarity   100.0%;  
  Matches  490;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKSLDHVAHQNLLNEPTHHKSNTKAALMRHQENLVERYLPGVEVIGAGYNPFGVYASTDS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKSLDHVAHQNLLNEPTHHKSNTKAALMRHQENLVERYLPGVEVIGAGYNPFGVYASTDS 60

Qy         61 VTVQLFDWQSAPSEPVIFNPDYIAPKAVSVQQNDEARYTNVSGKTINTFQKNFSLKVTVA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VTVQLFDWQSAPSEPVIFNPDYIAPKAVSVQQNDEARYTNVSGKTINTFQKNFSLKVTVA 120

Qy        121 GSYNLFSGSVSNEFSSSETRNAENEFSRIQQSIRVWSLRLAYTDSLREYLKADVRDYIDS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GSYNLFSGSVSNEFSSSETRNAENEFSRIQQSIRVWSLRLAYTDSLREYLKADVRDYIDS 180

Qy        181 IQSDAQIEILFDRYGSHFLTGVVMGGAAIMASSTNKVQVDHTYENETIAKASYEALTGQI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 IQSDAQIEILFDRYGSHFLTGVVMGGAAIMASSTNKVQVDHTYENETIAKASYEALTGQI 240

Qy        241 SAETAAKYRQSMSSFSQNSDIHKIVVGGDGVAGAKVYSGDKADFDAWADTVGTSPDFVDF 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 SAETAAKYRQSMSSFSQNSDIHKIVVGGDGVAGAKVYSGDKADFDAWADTVGTSPDFVDF 300

Qy        301 VSSVPMLGIWELCKDDAQAKKMEDYYNNTWAPRKSKEAQIYADYIDAVEVIQSNSSGVRP 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VSSVPMLGIWELCKDDAQAKKMEDYYNNTWAPRKSKEAQIYADYIDAVEVIQSNSSGVRP 360

Qy        361 PSGYTKIDYDLNKGAGGDYIYLCYHKARYSAYSENKDCVSDLIIIKGNGARAPSGYTKID 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 PSGYTKIDYDLNKGAGGDYIYLCYHKARYSAYSENKDCVSDLIIIKGNGARAPSGYTKID 420

Qy        421 VDLNEDAGGKYLYLCYKKQSYDNVEAIKGLAVVGGDNSHTPAPYGYRRIDTDVNEGAGGE 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 VDLNEDAGGKYLYLCYKKQSYDNVEAIKGLAVVGGDNSHTPAPYGYRRIDTDVNEGAGGE 480

Qy        481 YIYICYSKGA 490
              ||||||||||
Db        481 YIYICYSKGA 490



The species are as follows: Claim 1 reads on approximately 48 amino acid sequences:  SEQ ID NO: 1, SEQ ID NO: 37 to 72, SEQ ID NO: 86 to 96 and SEQ ID NO: 100.  These amino acids appear to grouped into three types of sequences.SEQ ID NO: 1 and SEQ ID NOs: 37-69, and SEQ ID NOs: 86 -96 appear to be 

Applicant is required, in reply to this action, to elect a single species of polypeptide together with its associated nucleic acid sequence to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, the following claim(s) are generic:  1, 24, 39 and 44. 
The groups of inventions do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the reasons set forth supra – at least one polypeptide falling within the scope of, e.g. claim 1, occurs in the prior art.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/Examiner, Art Unit 1663